Citation Nr: 1622678	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran filed a timely notice of disagreement to an August 2009 rating decision that denied entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that the Veteran had not submitted a timely notice of disagreement (NOD) following an August 2009 rating decision that denied service connection for diabetes mellitus.

In January 2016, the RO provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On August 12, 2009, the RO mailed notification to the Veteran of its August 2009 decision that denied service connection for diabetes mellitus.
 
2.  The Veteran did not file an NOD within one year of being notified of the August 2009 rating decision; a statement received on September 9, 2010, is not a timely NOD.


CONCLUSION OF LAW

The Veteran's September 2010 NOD to the August 2009 rating decision denying entitlement to service connection for diabetes mellitus was not timely.  8 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement as to whether a timely notice of disagreement was filed.  Once a decision awarding this benefit and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).  All identified evidence relevant to the claim has been obtained.  The appeal turns on whether or when a notice of disagreement was filed.  All relevant facts with respect to this issue have been properly developed.  Thus, VA's duty to assist has been met.  

Analysis

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

A claimant (or his representative) must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If a NOD is not filed within the one-year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

38 U.S.C.A. § 7105(d)(3) provides that "questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In the present case, the RO issued a rating decision in August 2009 that denied service connection for diabetes mellitus.  On August 12, 2009, the RO mailed to the Veteran's address of record notice of the August 2009 rating decision.  Under a bolded heading entitled "What You Should Do If You Disagree With Our Decision," the letter advised the Veteran that he had "one year from the date of this letter to appeal the decision."  An attached VA Form 4107 advised the Veteran that to appeal the decision, he had to file an NOD within one year of the date of the letter of notification. Therefore, the Veteran had until August 12, 2010 to file an NOD.  See 38 C.F.R. § 20.302 (a).

In September 2010, the Veteran filed a statement expressing disagreement with the August 2009 rating decision.  This document is the earliest correspondence indicating disagreement with the August 2009 rating decision.  Although this correspondence was dated by the Veteran as August 9, 2010, it was not date-stamped as received by the RO until September 9, 2010, which is beyond the one-year period provided by law for filing a NOD with the August 2009 rating decision.

The Veteran argues that his NOD was late because he was despondent by the RO's decision to deny his claim.  Moreover, he noted that the RO never obtained the ship logs that he had requested.   However, the fact remains that the Veteran was informed that his notice of disagreement must be submitted within one year of the date of the letter.  The pertinent legal authority is clear and specific, and the Board is bound by such authority.  The record clearly shows that the Veteran did not file a notice of disagreement with the August 2009 rating decision within one year of the letter notifying him of such, and the Veteran does not contend otherwise.  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In light of the foregoing, the Board finds that the Veteran did not file a timely notice of disagreement with the August 2009 rating decision denying entitlement to service connection for diabetes mellitus.  Consequently, the appeal as to the timeliness of the NOD is denied.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.


ORDER

A September 2010 NOD was not timely to appeal an August 2009 rating decision that denied entitlement to service connection for diabetes mellitus.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


